MEMORANDUM OPINION


No. 04-07-00117-CV

THOMAS ENTERPRISES, INC.,
Appellant

v.

David C. STILES, Sr., et al.,
Appellees

From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-16484
Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice

Delivered and Filed:	July 25, 2007

DISMISSED
	Appellant has filed a motion requesting this court to dismiss this interlocutory appeal. 
Appellant states that the trial court has granted interim relief that would make the continued
prosecution of the appeal a waste of judicial and party resources.  The motion contains a certificate
of conference, and appellant states that the motion is unopposed.  Therefore, we grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against appellant.
							PER CURIAM